DETAILED ACTION
This is in response to the application filed on December 18, 2020 (and preliminary amendment of December 18, 2020) in which claims 1 – 9 are presented for examination.
Status of Claims
Claims 1 – 9 are pending after preliminary amendment of December 18, 2020, of which claims 1, 6, and 9 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Prosecution Highway
Applicant’s request to participate in the Patent Prosecution Highway (PPH) has been received and granted on March 11, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DATA PROCESSING METHOD AND DEVICE FOR PERFORMING A CONVOLUTION OPERATION.

The disclosure is objected to because of the following informalities: Applicant’s Abstract and specification contain similar grammatical errors.  The Abstract is provided below with the examiner’s recommendations for changes.  Similar changes should be made to the specification at [0006], [0008], [0015], and [0028] when referring to ‘number’ instead of ‘a number’ or ‘the number.’
Abstract:
A data processing method comprises: if detecting that an N number of input image data to be transferred is greater than zero, and a first available storage space of a FIFO memory is greater than or equal to a storage space occupied by the N input image data, transferring the N input image data in a first memory to the first FIFO memory; if detecting that an M number of weight data to be transferred is greater than zero, and a second available storage space of a second FIFO memory is greater than or equal to a storage space occupied by the M weight data, transferring the M weight data in a second memory to the second FIFO memory; when the N number of the input image data cached in the first FIFO memory and the M number of the weight data cached in the second FIFO memory are greater than or equal to 1, performing a convolution operation on input image data i read from the first FIFO memory and weight data w read from the second FIFO memory to obtain output image data corresponding to an output index of the weight data w.

Another approach for modification may be to eliminate the variables N, M, w. This would lead to an Abstract modified as below:

A data processing method comprises: if detecting that a number of input image data to be transferred is greater than zero, and a first available storage space of a FIFO memory is greater than or equal to a storage space occupied by the [[N]] input image data, transferring the [[N]] input image data in a first memory to the first FIFO memory; if detecting that a number of weight data to be transferred is greater than zero, and a second available storage space of a second FIFO memory is greater than or equal to a storage space occupied by the [[M]] weight data, transferring the [[M]] weight data in a second memory to the second FIFO memory; when the number of the input image data cached in the first FIFO memory and the number of the weight data cached in the second FIFO memory are greater than or equal to 1, performing a convolution operation on input image data [[i]] read from the first FIFO memory and weight data [[w]] read from the second FIFO memory to obtain output image data corresponding to an output index of the weight data[[ w]].

Either one of these approaches above would correct the Abstract.  Appropriate correction is required.
	Also, note that a similar approach should be taken to correct the disclosure and claims.

The disclosure is objected to because of the following informalities: Applicant’s specification uses the word ‘exist’ incorrectly in several paragraphs.  The examiner recommends amendments as below.
[0029] states ‘whether available storage spaces are existed.’  The examiner recommends amending [0029] to state ‘whether available storage spaces exist
[0032] states ‘whether available storage spaces are existed.’  The examiner recommends amending [0032] to state ‘whether available storage spaces exist
 exists
[0042] states ‘if there is no first available storage space existed.’  The examiner recommends amending [0042] to state ‘if there is no first available storage space existing 
[0043] states ‘if the first available storage space is existed.’  The examiner recommends amending [0043] to state ‘if the first available storage space exists
[0046] states ‘whether the first available storage space is existed.’  The examiner recommends amending [0046] to state ‘whether the first available storage space exists
[0046] states ‘when there is no first available storage space existed.’  The examiner recommends amending [0046] to state ‘when there is no first available storage space existing 
[0046] states ‘to wait for the available storage space existed.’  The examiner recommends amending [0046] to state ‘to wait for the available storage space to exist 
[0047] states ‘whether the first available storage space is existed.’  The examiner recommends amending [0047] to state ‘whether the first available storage space exists
 existing
[0050] states ‘whether a second available storage space is existed.’  The examiner recommends amending [0050] to state ‘whether a second available storage space exists
[0051] states ‘if there is no second available storage space existed.’  The examiner recommends amending [0051] to state ‘if there is no second available storage space existing 
[0051] states ‘to wait for the available storage space existed.’  The examiner recommends amending [0051] to state ‘to wait for the available storage space to exist 
[0055] states ‘whether the second available storage space is existed.’  The examiner recommends amending [0055] to state ‘whether the second available storage space exists
[0055] states ‘when there is no second available storage space existed.’  The examiner recommends amending [0055] to state ‘when there is no second available storage space existing
[0055] states ‘to wait for the available storage space existed.’  The examiner recommends amending [0055] to state ‘to wait for the available storage space to exist 
 exists
[0057] states ‘there is no available storage space existed.’  The examiner recommends amending [0057] to state ‘there is no available storage space existing
[0062] states ‘when available storage spaces are existed.’  The examiner recommends amending [0062] to state ‘when available storage spaces exist
[0062] states ‘no available storage space is existed.’  The examiner recommends amending [0062] to state ‘no available storage space exists
[0069] states ‘to wait for the available storage space existing.’  The examiner recommends amending [0069] to state ‘to wait for the available storage space to exist 
[0069] states ‘there is no available storage space existed.’  The examiner recommends amending [0069] to state ‘there is no available storage space existing

As above, similar to the Abstract, [0008] states “when number of input image data cached in the first FIFO memory and number of weight data.”  The examiner recommends amending [0008] to state “when a number of input image data cached in the first FIFO memory and a number of weight data.”
 a number of image data.”
Also, as above, similar to the Abstract, [0028] states “if it is detected that number of image data.”  The examiner recommends amending [0028] to state “if it is detected that a number of image data.”
Further, [0033] states “Wherein, the weight data is represented by Wxy, a subscript x of Wxy is represented an input index of the input image data, and a subscript y of Wxy is represented an output index of the output image data.”  The examiner recommends amending [0033] to state “Wherein, the weight data is represented by Wxy, a subscript x of Wxy represents an input index of the input image data, and a subscript y of Wxy represents an output index of the output image data.”

Claim Objections
Claims 1 – 9 are objected to because of the following informalities:  each independent claim refers to ‘number of image data’ followed by ‘N input image data.’  It is unclear whether the ‘N input image data’ is equivalent to the ‘number of image data.’  The examiner believes that these limitations are referring to the same image data.  As such, the examiner recommends amending the independent claims to state ‘an N number of input image data’ followed by ‘the N input image data.’  Alternatively, Applicant may choose to amend and delete variables from the claims.  Such an amendment would state ‘a number of input image data’ followed by ‘the [[N]] input 
Should Applicant choose to retain the variables in the claims, these variables must be defined.  Each independent claim should then include a limitation stating ‘wherein N, M, w, and i are integers” or the like.
Claims 1 – 9 are objected to because of the following informalities:  each independent claim recites variables (N, M, w, i) with no explanation or definition for these variables.  Similar to the Specification objections above, these variables may be deleted or the variables must be defined.  Appropriate correction is required.  See below for suggested amendments.

Possible Amendment 1:
1. (Currently Amended): A data processing method comprising:
if it is detected that an N number of input image data to be transferred is greater than zero and a first available storage space of a first first-in first-out (FIFO) memory is greater than or equal to a storage space occupied by the N input image data, transferring the N input image data in a first memory to the first FIFO memory;
if it is detected that an M number of weight data to be transferred is greater than zero and a second available storage space of a second FIFO memory is greater than or
equal to a storage space occupied by the M weight data, transferring the M weight data
in a second memory to the second FIFO memory; and 

when the number of input image data cached in the first FIFO memory and number of weight data cached in the second FIFO memory are respectively greater than or equal to 1, performing convolution operation on input image data i read from the
first FIFO memory and weight data w read from the second FIFO memory, to obtain
output image data corresponding to an output index of the weight data w, and an
input index of the weight data w corresponding to the input image data i, wherein N, M, w, and i are integers.

Possible Amendment 2:
1. (Currently Amended): A data processing method comprising:
if it is detected that a number of image data to be transferred is greater than zero
and a first available storage space of a first first-in first-out (FIFO) memory is greater
than or equal to a storage space occupied by the
input image data in a first memory to the first FIFO memory;
if it is detected that a number of weight data to be transferred is greater than zero
and a second available storage space of a second FIFO memory is greater than or
equal to a storage space occupied by the weight data, transferring the
in a second memory to the second FIFO memory; and wherein each weight data
comprises input indexes of input image data and output indexes of output image data;
and
when the number of input image data cached in the first FIFO memory and number

equal to 1, performing convolution operation on input image data
first FIFO memory and weight data
output image data corresponding to an output index of the weight data
input index of the weight data

	Similar amendments are required for other claims that include these or other variables.

Claim 5 is objected to because of the following informalities:  claim 5 refers to another variable K.  Due to the construction of claim 5, it may be difficult to delete the variable K from the claim.  However, as above with other claims, the examiner suggests amending the claim to delete the variable K or defining the variable K with a limitation such as ‘wherein K is an integer.’

Allowable Subject Matter
Claims 1 – 9 contain allowable subject matter.  If the above deficiencies are corrected, these claims would be considered allowable.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of determining if there is image data to be transferred and whether a FIFO has enough available storage space to hold the image data, determining if there is weight data to be transferred and whether a second FIFO has enough available storage space . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents and Patent Publications 20200034148, 20160379109, 20190311253, 20190147324, 20190147325, 20190147326, 20190147327, 20200082246, 20200293867, 20180341621, 20200026498, 20190114499, 20200257500, 20190220734, 10460416, 10726330, 10528640.
Foreign Patent Applications EP 3680827 A1, CN 111767994 A, CN 108171317 A, CN 106910168 A, CN 110192220 A, EP 3306478 A1, EP 3637326 A1, CN 110390384 A.

‘Indexed Operations for Non-rectangular Lattices Applied to Convolutional Neural Networks’ by Mikael Jacquemont et al., VISAPP, 14th International Conference on Computer Vision Theory and Applications, Feb 2019.
‘Low Complexity Multiply Accumulate Unit for Weight-Sharing Convolutional Neural Networks’ by James Garland et al., IEEE COMPUTER ARCHITECTURE LETTERS, VOL. 16, NO. 2, JULY-DECEMBER 2017.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184